          Case 1:17-cv-07270-VSB Document 105 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
ROY DAY,                                                  :                                  9/21/2020
                                                          :
                                    Plaintiff,            :
                                                          :
                      - against -                         :
                                                          :
                                                          :              17-CV-7270 (VSB)
MTA NEW YORK CITY TRANSIT                                 :
AUTHORITY et. al.,                                        :                    ORDER
                                                          :
                                    Defendants.           :
                                        .                 :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        The parties in this matter appeared before me for a telephonic status conference on

September 18, 2020, at 11:30 a.m. It is hereby:

        ORDERED that Plaintiff is directed to submit a letter on or before October 2, 2020

detailing why he is entitled to the outstanding discovery he requests.

        It is further ORDERED that the parties are directed to submit a joint status letter on or

before October 2, 2020 detailing the status of discovery, the status of settlement discussions, and

proposing a schedule for Defendants’ anticipated motion for summary judgement.

        The Clerk’s Office is directed to mail a copy of this order to the pro se plaintiff.

SO ORDERED.

Dated: September 21, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
